

	

		III

		109th CONGRESS

		1st Session

		S. RES. 343

		IN THE SENATE OF THE UNITED STATES

		

			December 21, 2005

			Mr. Sessions submitted

			 the following resolution; which was considered and agreed to

		

		RESOLUTION

		Expressing the sense of the Senate that the

		  week of December 19, 2005 should be designated Thank Our Defenders

		  Week.

	

	

		Whereas, ever since our Nation was founded, the members of

			 our military, soldiers, sailors, airmen, marines, Coast Guard personnel, active

			 duty, Guard, and reserve, have played a critical role protecting America's

			 vital interests and spreading peace throughout the world;

		Whereas more than 193,000 troops in the Persian Gulf

			 region are courageously fighting insurgents and helping to establish

			 democracies in Iraq and Afghanistan;

		Whereas 19,000 servicemen and servicewomen are stationed

			 in Afghanistan, fighting Al-Qaeda and providing security for the people of that

			 fledgling nation;

		Whereas over 30,000 troops are protecting American

			 interests and maintaining peace on the Korean peninsula;

		Whereas, in total, nearly 300,000 brave men and women are

			 actively serving on the soil of 120 foreign countries and on the high seas,

			 fighting terrorists and making sacrifices for American citizens and families;

			 and

		Whereas, thanks to their tireless efforts, a brutal

			 dictatorship in Iraq and an oppressive regime in Afghanistan have given way to

			 emerging democratic societies: Now, therefore, be it

		

	

		That with gratitude it is the sense

			 of the Senate that the week of December 19, 2005 should be designated

			 Thank Our Defenders Week.

		

